& WY WN

o CO ~I HR a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00601-RSL Document 162 Filed 10/30/19 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KELLY BOLDING, MICHAEL MANFREDI,
and SARAH WARD, individually and on behalf No. 2:17-cv-00601-RSL
of all others similarly situated,
JOINT STATUS REPORT,
Plaintiffs, STIPULATED MOTION, AND
fPROPOSEP] ORDER
Vv. CONTINUING STAY OF CASE

BANNER BANK, a Washington Corporation, Note on Motion Calendar.

October 30, 2019
Defendant. ctober 3

 

 

JOINT STATUS REPORT AND STIPULATED MOTION
On September 9, 2019, the Court approved the parties’ stipulation staying proceedings

pending mediation in the above-entitled action. See Dkt. 161. The parties, by and through their
attorneys of record, provide this Joint Status Report and Stipulated Motion to inform the Court
that the parties conducted a private mediation on October 4, 2019. Although the parties made
progress during that mediation, they have not yet resolved the case. The mediator, however,
remains actively involved in facilitating the parties’ efforts to resolve the case, The parties,
therefore, respectfully ask the Court to continue to stay proceedings until December 2, 2019,
pending the parties’ continuing settlement efforts.

If a settlement agreement is not reached between the parties by December 2, 2019, the

STIPULATED MOTION AND [PROPOSED] ORDER EXTENDING STAY Davis Wright Tremaine LLP
OF CASE 920 Fifth Avene, Suite 3300
(2:17-CV-00601-RSL) - 1 Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 
Case 2:17-cv-00601-RSL Document 162 Filed 10/30/19 Page 2 of 4

stay will be lifted automatically on that date, unless good cause exists to lift it sooner. The
parties will promptly inform the Court if they reach a settlement. If settlement efforts fail, the
parties will promptly advise the Court and will within ten business days of December 2 file a
Joint Status Report that includes new proposed case deadlines.

It is so stipulated and presented by the following counsel this 30th day of October,

oO CO YT DA A FB WH Bb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

2019.

The Blankenship Law Firm, PLLC
Attorneys for Plaintiffs

By s/ Scott C. G. Blankenship

Scott C. G. Blankenship, WSBA No. 21431

Richard E. Goldsworthy, WSBA No. 40684

Charlotte S. Sanders, WSBA No. 45051

1000 Second Avenue, Suite 3250

Seattle, WA 98104

Telephone: 206.343.2700

Fax: 206.343.2704

E-mail: sblankenship@blankenshiplawfirm.com
rgoldsworthy@blankenshiplawfirm.com
csanders@blankenshiplawfirm.com

STIPULATED MOTION AND [PROPOSED] ORDER EXTENDING STAY

OF CASE
(2:17-CV-00601-RSL) - 2

Davis Wright Tremaine LLP
Attorneys for Defendant Banner Bank

By s/ Kenneth FE. Payson

Kenneth E. Payson, WSBA No. 26369

Sheehan Sullivan, WSBA No. 33189

Laura-Lee Williams, WSBA No. 51358

920 Fifth Avenue, Suite 3300

Seattle, WA 98104-1610

Telephone: 206.622.3150

Fax: 206.757.7700

E-mail: kenpayson@dwt.com
sheehansullivanweiss@dwt.com
lauraleewilliams@dwt.com

Davis Wright Tremaine LLP
LAW OFFICES
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main - 206.757.7700 fax

 
&. Ww WN

Oo CO “TI DW Wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00601-RSL Document 162 Filed 10/30/19 Page 3 of 4

ORDER

The Court has considered and approves the parties’ stipulation. The stay in this action
is extended until December 2, 2019, including all formal discovery. Deadlines shall be reset if
the parties’ settlement efforts do not succeed. The parties shall promptly notify the Court if
they reach a settlement.

The stay shall be automatically lifted on December 2, 2019, unless there is good cause
to lift it sooner. Within ten business days after expiration of the stay set forth above, the parties
shall submit a Joint Status Report that includes new proposed case deadlines including a trial
date if the parties’ settlement efforts do not succeed.

IT IS SO ORDERED.

DATED this at day ot Ohh doer , 2019.
MAS Coruck/

Robert S. Lasnik
UNITED STATES DISTRICT JUDGE

STIPULATED MOTION AND [PROPOSED] ORDER EXTENDING STAY Davis Wright Tremaine LLP
OF CASE Law OFFICES
920 Fifth Avenue, Suite 3300

(2:17-CV-00601-RSL) - 3 Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 
